

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION
UNDER SAID ACT IS NOT REQUIRED.


 
SERIES
 
Warrant No.
 
COMMON STOCK PURCHASE WARRANT
 
To Purchase Shares of Common Stock of DRUGMAX, INC.
 
THIS IS TO CERTIFY THAT ___________________________________, or registered
assigns (the “Holder”), is entitled, during the Exercise Period (as hereinafter
defined), to purchase from DrugMax, Inc., a Nevada corporation (the “Company”),
the Warrant Stock (as hereinafter defined and subject to adjustment as provided
herein), in whole or in part, at a purchase price of $.__  per share, all on and
subject to the terms and conditions hereinafter set forth.
 
1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:
 
“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.
 
“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined without giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company’s Board of
Directors and having no prior relationship with the Company.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.
 
“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company’s voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company.
 

--------------------------------------------------------------------------------


“Closing Date” means June 23, 2006.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.
 
“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.001 par value per share, of the Company as constituted on the Closing
Date, and any capital stock into which such Common Stock may thereafter be
changed or converted, and shall also include (i) capital stock of the Company of
any other class (regardless of how denominated) issued to the holders of shares
of Common Stock upon any reclassification thereof which is also not preferred as
to dividends or assets on liquidation over any other class of stock of the
Company and which is not subject to redemption and (ii) shares of common stock
of any successor or acquiring corporation received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.4.
 
“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified,
 
(1) if there shall not then be a public market for the Common Stock, the higher
of
 
(a) the book value per share of Common Stock at such date, and
 
(b) the Appraised Value per share of Common Stock at such date,
 
or
 
(2) if there shall then be a public market for the Common Stock, the higher of
(x) the book value per share of Common Stock at such date, and (y) the average
of the daily market prices for the 20 consecutive trading days immediately
before such date. The daily market price for each such trading day shall be (i)
the closing bid price on such day on the principal stock exchange (including
Nasdaq) on which such Common Stock is then listed or admitted to trading, or
quoted, as applicable, (ii) if no sale takes place on such day on any such
exchange, the last reported closing bid price on such day as officially quoted
on any such exchange (including Nasdaq), (iii) if the Common Stock is not then
listed or admitted to trading on any stock exchange, the last reported closing
bid price on such day in the over-the-counter market, as furnished by the
National Association of Securities Dealers Automatic Quotation System or the
National Quotation Bureau, Inc., (iv) if neither such corporation at the time is
engaged in the business of reporting such prices, as furnished by any similar
firm then engaged in such business, or (v) if there is no such firm, as
furnished by any member of the National Association of Securities Dealers, Inc.
(the “NASD”) selected mutually by the holder of this Warrant and the Company or,
if they cannot agree upon such selection, as selected by two such members of the
NASD, one of which shall be selected by holder of this Warrant and one of which
shall be selected by the Company.
 
2

--------------------------------------------------------------------------------


“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Until the Current Warrant Price is
adjusted pursuant to the terms herein, the initial Current Warrant Price shall
be $.61 per share of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.
 
“Expiration Date” means June 23, 2011.
 
“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.
 
“Other Property” has the meaning set forth in Section 4.5.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
 
“Purchase Agreement” means that certain Note and Warrant Purchase Agreement
dated as of June 23, 2006 among the Company, Deerfield Special Situations Fund,
L.P., and Deerfield Special Situations Fund International, Limited, pursuant to
which this Warrant was originally issued.
 
“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in Section
3.2.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
 
“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed is open for trading.
 
“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
 
3

--------------------------------------------------------------------------------


“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.
 
“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.
 
“Warrant Stock” means the 2,004,000 shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.
 
2. Exercise of Warrant.
 
2.1. Manner of Exercise. From and after the issuance hereof and until 5:00 P.M.,
New York time, on the Expiration Date (the “Exercise Period”), the Holder may
exercise this Warrant, on any Business Day, for all or any part of the number of
shares of Warrant Stock purchasable hereunder.
 
In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company at its principal office or at the office or agency designated by
the Company pursuant to Section 11, (i) a written notice of the Holder’s
election to exercise this Warrant, which notice shall specify the number of
shares of Warrant Stock to be purchased, (ii) payment of the Warrant Price as
provided herein, and (iii) this Warrant. Such notice shall be substantially in
the form of the subscription form appearing at the end of this Warrant as
Exhibit A, duly executed by the Holder or its agent or attorney. Upon receipt
thereof, the Company shall, as promptly as practicable, and in any event within
three Business Days thereafter, execute or cause to be executed and deliver or
cause to be delivered to the Holder a certificate or certificates representing
the aggregate number of full shares of Warrant Stock issuable upon such
exercise, together with cash in lieu of any fraction of a share, as hereinafter
provided. The stock certificate or certificates so delivered shall be, to the
extent possible, in such denomination or denominations as the Holder shall
request in the notice and shall be registered in the name of the Holder or such
other name as shall be designated in the notice. This Warrant shall be deemed to
have been exercised and such certificate or certificates shall be deemed to have
been issued, and the Holder or any other Person so designated to be named
therein shall be deemed to have become a Holder of record of such shares for all
purposes, as of the date when the notice, together with the payment of the
Warrant Price and this Warrant, is received by the Company as described above.
If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Stock,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased shares of Common Stock called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant, or
at the request of the Holder, appropriate notation may be made on this Warrant
and the same returned to the Holder.
 
Payment of the Warrant Price may be made at the option of the Holder by: (i)
certified or official bank check payable to the order of the Company, (ii) wire
transfer to the account of the Company or (iii) the surrender and cancellation
of a portion of shares of Common Stock then held by the Holder or issuable upon
such exercise of this Warrant, which shall be valued and credited toward the
total Warrant Price due the Company for the exercise of the Warrant based upon
the Current Market Price of the Common Stock; provided, however, that payment of
the Warrant Price under this clause (iii) may only be made if all of the amounts
owed by the Company under the promissory notes issued under the Purchase
Agreement have been paid in full. All shares of Common Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued
and, upon payment of the Warrant Price, shall be fully paid and nonassessable
and not subject to any preemptive rights.
 
4

--------------------------------------------------------------------------------


2.2. Fractional Shares. The Company shall not be required to issue a fractional
share of Common Stock upon exercise of any Warrant. As to any fraction of a
share which the Holder of one or more Warrants, the rights under which are
exercised in the same transaction, would otherwise be entitled to purchase upon
such exercise, the Company shall pay an amount in cash equal to the Current
Market Price per share of Common Stock on the date of exercise multiplied by
such fraction.
 
2.3. Restrictions on Exercise Amount.
 
(i) Unless a Holder delivers to the Company irrevocable written notice at least
sixty-one days prior to the effective date of the exercise of this Warrant that
this Section 2.3(i) shall not apply to such Holder, the Holder may not acquire a
number of shares of Warrant Stock to the extent that, upon such exercise, the
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act (including shares held by any “group” of which the Holder is
a member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein)
exceeds 9.95% of the total number of shares of Common Stock of the Company then
issued and outstanding. For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission, and the percentage held by the Holder shall
be determined in a manner consistent with the provisions of Section 13(d) of the
Exchange Act. Each delivery of a notice of exercise by a Holder will constitute
a representation by such Holder that it has evaluated the limitation set forth
in this paragraph and determined, based on the most recent public filings by the
Company with the Commission, that the issuance of the full number of shares of
Warrant Stock requested in such notice of exercise is permitted under this
paragraph.
 
(ii) In the event the Company is prohibited from issuing shares of Warrant Stock
as a result of any restrictions or prohibitions under applicable law or the
rules or regulations of any stock exchange, interdealer quotation system or
other self-regulatory organization, the Company shall as soon as possible seek
the approval of its stockholders and take such other action to authorize the
issuance of the full number of shares of Common Stock issuable upon exercise of
this Warrant.
 
3. Transfer, Division and Combination.
 
3.1. Transfer. The Warrants and the Warrant Stock shall be freely transferable,
subject to compliance with all applicable laws, including, but not limited to
the Securities Act. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant or the resale of the Warrant Stock,
this Warrant or the Warrant Stock, as applicable, shall not be registered under
the Securities Act, the Company may require, as a condition of allowing such
transfer (i) that the Holder or transferee of this Warrant or the Warrant Stock
as the case may be, furnish to the Company a written opinion of counsel that is
reasonably acceptable to the Company to the effect that such transfer may be
made without registration under the Securities Act, (ii) that the Holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and substantially in the form attached as
Exhibit C hereto and (iii) that the transferee be an “accredited investor” as
defined in Rule 501(a) promulgated under the Securities Act. Transfer of this
Warrant and all rights hereunder, in whole or in part, in accordance with the
foregoing provisions, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Company referred to in Section 2.1 or the office or agency
designated by the Company pursuant to Section 11, together with a written
assignment of this Warrant substantially in the form of Exhibit B hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Following a transfer that complies
with the requirements of this Section 3.1, the Warrant may be exercised by a new
Holder for the purchase of shares of Common Stock regardless of whether the
Company issued or registered a new Warrant on the books of the Company.
 
5

--------------------------------------------------------------------------------


3.2. Restrictive Legends. Each certificate for Warrant Stock initially issued
upon the exercise of this Warrant, and each certificate for Warrant Stock issued
to any subsequent transferee of any such certificate, shall be stamped or
otherwise imprinted with legends in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED
OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.”
 
“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF JUNE 23, 2006, AS AMENDED FROM TIME TO TIME, AMONG THE
COMPANY, DEERFIELD SPECIAL SITUATIONS FUND, L.P., AND DEERFIELD SPECIAL
SITUATIONS FUND INTERNATIONAL, LIMITED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED
AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE
TO THE SECRETARY OF THE COMPANY.”
 
3.3. Division and Combination; Expenses; Books. This Warrant may be divided or
combined with other Warrants upon presentation hereof at the aforesaid office or
agency of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 3.1 as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice. The Company shall
prepare, issue and deliver at its own expense the new Warrant or Warrants under
this Section 3. The Company agrees to maintain, at its aforesaid office or
agency, books for the registration and the registration of transfer of the
Warrants.
 
6

--------------------------------------------------------------------------------


4. Adjustments. The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4. The Company shall give the Holder notice of any event
described below which requires an adjustment pursuant to this Section 4 in
accordance with Sections 5.1 and 5.2.
 
4.1. Stock Dividends, Subdivisions and Combinations. If at any time while this
Warrant is outstanding the Company shall:
 
(i) declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock,
 
(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or
 
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then:
 
(1) the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date or the effective date of such
subdivision or combination, as applicable, and
 
(2) the Warrant Price shall be adjusted to equal:
 
(A) the Current Warrant Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by
 
(B) the number of shares of Common Stock into which this Warrant is exercisable
immediately after such adjustment.
 
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
7

--------------------------------------------------------------------------------


4.2. Securities Issuances. In the event that the Company or any of its
subsidiaries (A) issues or sells any Common Stock or convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of Common Stock (“Convertible Securities”) or (B) directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, at or to an
effective Per Share Selling Price (as defined below) which is less than the
greater of (I) the closing sale price per share of the Common Stock on the
principal market on which the Common Stock is traded the trading day next
preceding such issue or sale or, in the case of issuances to holders of its
Common Stock, the date fixed for the determination of stockholders entitled to
receive such warrants, rights, or options (“Fair Market Price”), or (II) the
Current Warrant Price, then in each such case the Current Warrant Price in
effect immediately prior to such issue or sale or record date, as applicable,
shall be automatically reduced effective concurrently with such issue or sale to
an amount determined by multiplying the Current Warrant Price then in effect by
a fraction, (x) the numerator of which shall be the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issue or sale, plus
(2) the number of shares of Common Stock which the aggregate consideration
received by the Company for such additional shares would purchase at such Fair
Market Price or Current Warrant Price, as the case may be, and (y) the
denominator of which shall be the number of shares of Common Stock of the
Company outstanding immediately after such issue or sale. The foregoing
provision shall not apply to any issuances or sales of Common Stock or
Convertible Securities (i) pursuant to any Convertible Securities currently
outstanding on the date hereof in accordance with the terms of such Convertible
Securities in effect on the date hereof, or (ii) to any officer, director or
employee of the Company pursuant to a bona fide option or equity incentive plan
duly adopted by the Company. The Company shall give to the Holder written notice
of any such sale of Common Stock within 24 hours of the closing of any such sale
and shall within such 24 hour period issue a press release announcing such sale
if such sale is a material event for, or otherwise material to, the Company.
 
For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon exercise, exchange or conversion of such Convertible Securities
shall be deemed to be outstanding, provided that no further adjustment shall be
made upon the actual issuance of Common Stock upon exercise, exchange or
conversion of such Convertible Securities, and provided further that to the
extent such Convertible Securities expire or terminate unconverted or
unexercised, then at such time the Current Warrant Price shall be readjusted as
if such portion of such Convertible Securities had not been issued.
 
For purposes of this Section 4.2, if an event occurs that triggers more than one
of the above adjustment provisions, then only one adjustment shall be made and
the calculation method which yields the greatest downward adjustment in the
Current Warrant Price shall be used.
 
8

--------------------------------------------------------------------------------


“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of Convertible Securities, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
transaction in which the purchase price or the conversion, exchange or exercise
price is directly or indirectly subject to adjustment or reset based on a future
date, future trading prices of the Common Stock, specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or otherwise (but excluding standard stock split anti-dilution
provisions), the Per Share Selling Price shall be deemed to be the lowest
conversion, exchange, exercise or reset price at which such securities are
converted, exchanged, exercised or reset or might have been converted,
exchanged, exercised or reset, or the lowest adjustment, as the case may be,
over the life of such securities. If shares are issued for a consideration other
than cash, the Per Share Selling Price shall be the fair value of such
consideration as determined in good faith by independent certified public
accountants mutually acceptable to the Company and the Holder. In the event the
Company directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding,
then the Per Share Selling Price shall equal such effectively reduced
conversion, exercise or exchange price.
 
4.3. Other Provisions Applicable to Adjustments. The following provisions shall
be applicable to the making of adjustments of the number of shares of Common
Stock into which this Warrant is exercisable and the Current Warrant Price
provided for in Section 4:
 
(a) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a subdivision or combination of shares of the Common Stock, as
provided for in Section 4.1) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Common Stock into which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.
 
(b) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.
 
(c) When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.
 
9

--------------------------------------------------------------------------------


4.4. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.
 
(a) If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter to receive, upon the exercise of the Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and the Other Property
receivable upon or as a result of such Change of Control by a holder of the
number of shares of Common Stock into which this Warrant is exercisable
immediately prior to such event.
 
(b) In case of any such Change of Control described in Section 4.4(a) above, the
successor or acquiring corporation (if other than the Company) shall expressly
assume the due and punctual observance and performance of each and every
covenant and condition of contained in this Warrant to be performed and observed
by the Company and all the obligations and liabilities hereunder, subject to
such modifications as may be deemed appropriate (as determined by resolution of
the Board of Directors of the Company) in order to provide for adjustments of
shares of the Common Stock into which this Warrant is exercisable which shall be
as nearly equivalent as practicable to the adjustments provided for in Section
4. For purposes of Section 4, common stock of the successor or acquiring
corporation shall include stock of such corporation of any class which is not
preferred as to dividends or assets on liquidation over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 4 shall similarly apply to successive
Change of Control transactions.
 
(c) At the Holder’s option and request, in lieu of the successor or acquiring
corporation expressly assuming the due and punctual observance and performance
of each and every covenant and condition of contained in this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder as set forth in Section 4.4(b), the successor or acquiring corporation
shall purchase from the Holder for a purchase price, payable in cash within five
(5) Trading Days after such request (or, if later, on the effective date of the
Change of Control), equal to the Black Sholes value (with an assumed volatility
equal to the greater of (i) 50% or (ii) the Bloomberg calculated then prevailing
100 day historical realized volatility) of the remaining unexercised portion of
this Warrant on the date of such request.
 
10

--------------------------------------------------------------------------------


4.5. Certain Limitations. Notwithstanding anything herein to the contrary, the
Company agrees not to enter into any transaction which, by reason of any
adjustment hereunder, would cause the Current Warrant Price to be less than the
par value per share of Common Stock.
 
4.6. Stock Transfer Taxes. The issue of stock certificates upon exercise of this
Warrant shall be made without charge to the holder for any tax in respect of
such issue. The Company shall not, however, be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the holder of this Warrant, and the
Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
5. Notices to Warrant Holders.
 
5.1. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Current Warrant Price, the Company, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to the Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of the Holder of this Warrant, furnish or cause to
be furnished to such Holder a like certificate setting forth (i) such
adjustments and readjustments, (ii) the Current Warrant Price at the time in
effect and (iii) the number of shares of Common Stock and the amount, if any, or
other property which at the time would be received upon the exercise of Warrants
owned by such Holder.
 
5.2. Notice of Corporate Action. If at any time:
 
(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend (other than a cash dividend
payable out of earnings or earned surplus legally available for the payment of
dividends under the laws of the jurisdiction of incorporation of the Company) or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or
 
(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or
 
(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
11

--------------------------------------------------------------------------------


then, in any one or more of such cases, the Company shall give to the Holder
(subject to the Holder’s execution of a reasonable confidentiality agreement)
(i) at least 10 days’ prior written notice of the record date for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, and (ii) in the case of any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 10 days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the record date for
such dividend, distribution or right, the date on which the holders of Common
Stock shall be entitled to any such dividend, distribution or right, and the
amount and character thereof, and (ii) the date on which any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the holders of Common Stock
shall be entitled to exchange their shares of Common Stock for securities or
other property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 13.2.
 
5.3. No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting or other rights as a stockholder of the Company prior to exercise and
payment for the Warrant Price in accordance with the terms hereof.
 
6. No Impairment. The Company shall not by any action, including, without
limitation, amending its articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant. Upon the request of the
Holder, the Company will at any time during the period this Warrant is
outstanding acknowledge in writing, in form satisfactory to the Holder, the
continuing validity of this Warrant and the obligations of the Company
hereunder.
 
12

--------------------------------------------------------------------------------


7. Reservation and Authorization of Common Stock; Registration With Approval of
Any Governmental Authority. From and after the Closing Date, the Company shall
at all times reserve and keep available for issue upon the exercise of Warrants
such number of its authorized but unissued shares of Common Stock as will be
sufficient to permit the exercise in full of all outstanding Warrants (without
regard to any ownership limitations provided in Section 2.3(i)). All shares of
Common Stock which shall be so issuable, when issued upon exercise of any
Warrant and payment therefor in accordance with the terms of such Warrant, shall
be duly and validly issued and fully paid and nonassessable, and not subject to
preemptive rights. Before taking any action which would cause an adjustment
reducing the Current Warrant Price below the then par value, if any, of the
shares of Common Stock issuable upon exercise of the Warrants, the Company shall
take any corporate action which may be necessary in order that the Company may
validly and legally issue fully paid and non-assessable shares of such Common
Stock at such adjusted Current Warrant Price. Before taking any action which
would result in an adjustment in the number of shares of Common Stock for which
this Warrant is exercisable or in the Current Warrant Price, the Company shall
obtain all such authorizations or exemptions thereof, or consents thereto, as
may be necessary from any public regulatory body or bodies having jurisdiction
thereof. If any shares of Common Stock required to be reserved for issuance upon
exercise of Warrants require registration or qualification with any governmental
authority under any federal or state law before such shares may be so issued
(other than as a result of a prior or contemplated distribution by the Holder of
this Warrant), the Company will in good faith and as expeditiously as possible
and at its expense endeavor to cause such shares to be duly registered.
 
8. Taking of Record; Stock and Warrant Transfer Books. In the case of all
dividends or other distributions by the Company to the holders of its Common
Stock with respect to which any provision of Section 4 refers to the taking of a
record of such holders, the Company will in each such case take such a record
and will take such record as of the close of business on a Business Day. The
Company will not at any time, except upon dissolution, liquidation or winding up
of the Company, close its stock transfer books or Warrant transfer books so as
to result in preventing or delaying the exercise or transfer of any Warrant.
 
9. Registration Rights. The resale of the Warrant Stock shall be registered in
accordance with the terms and conditions contained in that certain Investor
Rights Agreement dated of even date hereof, among Deerfield Special Situations
Fund, L.P., Deerfield Special Situations Fund International, Limited and the
Company (the “Investor Rights Agreement”). The Holder acknowledges that pursuant
to the Investor Rights Agreement, the Company has the right to request that the
Holder furnish information regarding such Holder and the distribution of the
Warrant Stock as is required by law or the Commission to be disclosed in the
Registration Statement (as such term is defined in the Investor Rights
Agreement), and the Company may exclude from such registration the shares of
Warrant Stock acquirable hereunder if Holder fails to furnish such information
within a reasonable time prior to the filing of each Registration Statement,
supplemented prospectus included therein and/or amended Registration Statement.
 
10. Loss or Mutilation. Upon receipt by the Company from the Holder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company will execute and deliver in lieu hereof a new Warrant of
like tenor to the Holder; provided, however, that in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.
 
13

--------------------------------------------------------------------------------


11. Office of the Company. As long as any of the Warrants remain outstanding,
the Company shall maintain an office or agency (which may be the principal
executive offices of the Company) where the Warrants may be presented for
exercise, registration of transfer, division or combination as provided in this
Warrant.
 
12. Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of the Holder for the purchase price of any Common Stock, whether such
liability is asserted by the Company or by creditors of the Company.
 
13. Miscellaneous.
 
13.1 Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies. If the
Company fails to make, when due, any payments provided for hereunder, or fails
to comply with any other provision of this Warrant, the Company shall pay to the
Holder such amounts as shall be sufficient to cover any third party costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.
 
13.2 Notice Generally. All notices, requests, demands or other communications
provided for herein shall be in writing and shall be given in the manner and to
the addresses set forth in the Purchase Agreement.
 
13.3 Successors and Assigns. Subject to compliance with the provisions of
Section 3.1, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of the Holder. The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder.
 
13.4 Amendment. This Warrant may be modified or amended or the provisions of
this Warrant waived with the written consent of both the Company and the Holder.
 
13.5 Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be modified to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.
 
13.6 Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
14

--------------------------------------------------------------------------------


13.7 Governing Law. This Warrant and the transactions contemplated hereby shall
be governed by and interpreted in accordance with the laws of the State of New
York without regard to the provisions thereof relating to conflicts of laws. The
Company hereby irrevocably consents to the exclusive jurisdiction of the State
and Federal courts located in New York City, New York in connection with any
action or proceeding arising out of or relating to this Warrant. In any such
litigation the Company agrees that the service thereof may be made by certified
or registered mail directed to the Company pursuant to Section 13.2.
 
[Signature Page Follows]
 
 
IN WITNESS WHEREOF, DrugMax, Inc. has caused this_________________________
Warrant to be executed by its duly authorized officer and attested by its
Secretary.
 
Dated: June 23, 2006




DRUGMAX, INC.
 
 
By:______________________________
Name:
Title:


Attest:






By:______________________________
Name:
Title: Secretary
15

--------------------------------------------------------------------------------



EXHIBIT A
 
SUBSCRIPTION FORM
[To be executed only upon exercise of Warrant]
 
DrugMax, Inc.
312 Farmington Avenue
Farmington, CT 06032-1968
Attention: ___________
Facsimile No.: ____________


The undersigned registered owner of this Warrant exercises this Warrant for the
purchase of ________________ shares of Common Stock of DrugMax, Inc. (“Common
Stock”), and herewith makes payment therefor, all at the price and on the terms
and conditions specified in this Warrant and requests that certificates for the
shares of Common Stock hereby purchased (and any securities or other property
issuable upon such exercise) be issued in the name of and delivered to
____________________________________________________ and whose address is
___________________________________________________________, and, if such shares
of Common Stock shall not include all of the shares of Common Stock issuable as
provided in this Warrant, that a new Warrant of like tenor and date for the
balance of the shares of Common Stock issuable hereunder be delivered to the
undersigned.
 
(Delete following paragraph if not applicable:)
 
Holder hereby represents to you that it has sold or has current plans to resell
all of such Common Shares received upon this exercise of this Warrant, solely in
accordance with the terms of the Registration Statement filed with the U.S.
Securities and Exchange Commission by the Company covering such Common Shares as
described under the section entitled "Plan of Distribution" therein.


_____________________________________
(Name of Registered Owner)


_____________________________________
(Signature of Registered Owner)


_____________________________________
(Street Address)


_____________________________________
(State) (Zip Code)


NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of DrugMax, Inc. hereby sells, assigns and
transfers unto the Assignee named below all of the rights of the undersigned
under this Warrant, with respect to the number of shares of common stock set
forth below:




_______________________________________


_______________________________________


_______________________________________
(Name and Address of Assignee)


_______________________________________
(Number of Shares of Common Stock)




and does hereby irrevocably constitute and appoint ____________ attorney-in-fact
to register such transfer on the books of the Company, maintained for the
purpose, with full power of substitution in the premises.




Dated:_________________________________


______________________________________
(Print Name and Title)


______________________________________
(Signature)


______________________________________
(Witness)




NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF INVESTMENT REPRESENTATION LETTER
 
Re:
Common Stock, par value $0.001 per share (“Common Stock”), of DrugMax, Inc., a
Nevada corporation (“Company”).

 
In connection with the acquisition by the undersigned (“Transferee”) of:
 

□  
warrants (“Warrants”) to purchase _______ shares of Common Stock, or

 

□  
_______ shares of Common Stock issued upon the exercise of Warrants,

 
the Transferee hereby represents and warrants to the Company as follows:
 
The Transferee (i) is an “Accredited Investor” as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Act”); and (ii) has the ability to bear the economic risks of such
Transferee’s prospective investment, including a complete loss of Transferee’s
investment in the Warrants and/or the shares of Common Stock issuable upon the
exercise thereof (collectively, the “Securities”).
 
The Transferee, by acceptance of the Securities, represents and warrants to the
Company that the Securities and all other securities acquired upon any and all
exercises of the Warrants are purchased for the Transferee’s own account, and
not with view to distribution of either the Securities or any other securities
purchasable upon exercise of the Warrants in violation of applicable securities
laws.
 
The Transferee acknowledges that (i) the Securities have not been registered
under the Act, (ii) the Securities are “restricted securities” and the
certificate(s) representing the Securities shall bear the following legend, or a
similar legend to the same effect, until (i) in the case of the shares of Common
Stock underlying the Warrants, such shares shall have been registered for resale
by the Transferee under the Act and effectively been disposed of in accordance
with a registration statement that has been declared effective; or (ii) in the
opinion of counsel for the Company such Securities may be sold without
registration under the Act:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and all such securities are
subject to restrictions on transferability as set forth in this certificate. The
securities represented hereby may not be sold, transferred, or otherwise
disposed of in the absence of an effective registration statement under the Act
or an opinion of counsel, reasonably acceptable to counsel for the company, to
the effect that the proposed sale, transfer, or disposition may be effectuated
without registration under the Act.”
 
IN WITNESS WHEREOF, the Transferee has caused this Investment Representation
Letter to be duly executed this __ day of __________ 20__.
 
Transferee Name: __________________________




By: _______________________
Name:
Title:
 

--------------------------------------------------------------------------------

